Exhibit 10.13

Opening Transaction

 

To:   

Air Transport Services Group, Inc.

145 Hunter Dr

Wilmington, Ohio 45177

From:    Bank of Montreal Re:    Base Warrant Transaction Date:    September 25,
2017

 

 

Dear Ladies and Gentlemen:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Air Transport Services Group,
Inc. (“Company”) to Bank of Montreal (“Dealer”) as of the Trade Date specified
below (the “Transaction”). Dealer is acting as principal in this Transaction and
BMO Capital Markets Corp. (“BMOCMC”), its affiliate, is acting as agent for this
Transaction solely in connection with Rule 15a-6 of the Securities Exchange Act
of 1934, as amended. Dealer and Counterparty, each acknowledge and agree that
(a) BMOCMC is acting solely in its capacity as agent, and not as principal with
respect to this Transaction, (b) BMOCMC shall have no responsibility or personal
liability, by way of guarantee, endorsement or otherwise, in respect of this
Transaction (including arising from any failure by Dealer or Counterparty to pay
or perform any obligation under this Transaction), and (c) the parties agree not
to proceed against the BMOCMC to collect or recover any obligation owed to it
under this Transaction. This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms.

 

Trade Date:

  September 25, 2017



--------------------------------------------------------------------------------

Effective Date:

  The third Exchange Business Day immediately prior to the Premium Payment Date,
subject to Section 9.(w).

Warrants:

  Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

Warrant Style:

  European

Seller:

  Company

Buyer:

  Dealer

Shares:

  The shares of common stock, par value USD 0.01 per share, of Company (Exchange
symbol “ATSG”)

Number of Warrants:

  705,319. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:

  One Share per Warrant

Maximum Number of Shares:

  For any day, 950,000 Shares, minus the aggregate number of Shares delivered
prior to such day pursuant to (i) this Confirmation and (ii) any other
substantially similar confirmation for Warrants sold by Company to Dealer with a
trade date within 30 days of the Trade Date and with expiration dates the same
as the Expiration Dates (any such confirmation, the “Other Warrant
Confirmation”).

Strike Price:

  USD 41.3525.   Notwithstanding anything to the contrary in the Agreement, this
Confirmation or the Equity Definitions, in no event shall the Strike Price be
subject to adjustment to the extent that, after giving effect to such
adjustment, the Strike Price would be less than USD 23.63, except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Company’s capitalization.

Premium:

  USD 3,348,000

Premium Payment Date:

  September 29, 2017

Exchange:

  The NASDAQ Global Select Market.

Related Exchange(s):

  All Exchanges

Procedures for Exercise.

 

Expiration Time:

  The Valuation Time

 

2



--------------------------------------------------------------------------------

Expiration Dates:

   Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 150th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine
acting in good faith and using commercially reasonable means.

First Expiration Date:

   January 15, 2025 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants for such Expiration Date will be deemed to
be automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”    Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the words “Scheduled Closing Time” in the fourth line thereof.

 

3



--------------------------------------------------------------------------------

Valuation Terms.

  

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

   Each Exercise Date.

Settlement Terms.

  

Settlement Method:

   Net Share Settlement.

Net Share Settlement:

   On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System, and
Dealer shall be treated as the holder of record of such Shares at the time of
delivery of such Shares or, if earlier, at 5:00 p.m. (New York City time) on
such Settlement Date, and Company shall pay to Dealer cash in lieu of any
fractional Share based on the Settlement Price on the relevant Valuation Date.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date; provided
that in no event shall the Share Delivery Quantity for any Settlement Date
exceed the Maximum Number of Shares for such Settlement Date, minus the Share
Delivery Quantity (as defined in the Other Warrant Confirmation), if any, for
such Settlement Date.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page ATSG <equity> AQR
(or any successor thereto) in respect of the period from the scheduled opening
time of the Exchange to the Scheduled Closing Time on such Valuation Date (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems

 

4



--------------------------------------------------------------------------------

   appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.

Settlement Dates:

   As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9.(k)(i) hereof.

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

Representation and Agreement

   For the avoidance of doubt and without limitation of Section 9(k) below,
notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising solely under applicable securities laws as
a result of Company’s status as issuer of the Shares.

3.      Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided that the parties hereto agree that any
(i) repurchases by or on behalf of the Company of Shares through a dealer
pursuant to forward contracts, accelerated share repurchase contracts or similar
derivatives transactions that are entered into at prevailing market prices,
volume-weighted average prices or discounts thereto and on customary terms for
transactions of such type to repurchase Shares or (ii) open market Share
repurchases by or on behalf of the Company at prevailing market prices (clause
(i) and clause (ii) together, “Share Repurchases”), for which the aggregate
purchase price together with the aggregate purchase price for all other Share
Repurchases made in the immediately preceding twelve-month period, does not
exceed 5% of the market capitalization of the Issuer (measured at the time of
execution of such Share Repurchase) shall not be considered Potential Adjustment
Events. For the avoidance of doubt, in making any adjustments under the Equity
Definitions, the Calculation Agent may make adjustments, if any, to any one or
more of the Strike Price, the Number of Warrants, the Daily Number of Warrants
and the Warrant Entitlement. Notwithstanding the foregoing, any cash dividends
or distributions on the Shares, whether or not extraordinary, shall be governed
by Section 9(f) of this Confirmation in lieu of Article 10 or Section 11.2(c) of
the Equity Definitions.

Extraordinary Dividend:

   Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the latest Expiration
Date (or, if any

 

5



--------------------------------------------------------------------------------

   Approval Deficit Shares are owed pursuant to Section 9(j)(ii) below and/or
any Deficit Shares are owed pursuant to Section 9(p)(ii) below, in either case,
such later date on which Company’s obligations under this Transaction have been
satisfied in full).

Extraordinary Dividend Adjustment:

   If at any time during the period from and including the Trade Date, to and
including the latest Expiration Date (or, if any Approval Deficit Shares are
owed pursuant to Section 9(j)(ii) below and/or any Deficit Shares are owed
pursuant to Section 9(p)(ii) below, in either case, such later date on which
Company’s obligations under this Transaction have been satisfied in full), an
ex-dividend date for an Extraordinary Dividend occurs or is deemed to occur,
then the Calculation Agent will make adjustments to any one or more of the
Strike Price, the Number of Warrants, the Warrant Entitlement and/or any other
variable relevant to the exercise, settlement, payment or other terms of the
Transaction as it determines appropriate to account for the economic effect on
the Transaction of such Extraordinary Dividend.

Extraordinary Events applicable to the Transaction:

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person that is a corporation organized under the laws of the United States, any
State thereof or the District of Columbia that (x) also becomes Company under
the Transaction or (y) directly or indirectly wholly owns Company and fully and
unconditionally guarantees Company’s obligations under the Transaction, in
either case, following such Merger Event or Tender Offer”.

Consequence of Merger Events:

  

Merger Event:

   Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.2 of the Equity Definitions or the provisions of Section 9(h)(ii)(B)
will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

 

6



--------------------------------------------------------------------------------

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

Consequence of Tender Offers:

  

Tender Offer:

   Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section Section 9(h)(ii)(A) of this Confirmation, Dealer may elect,
in its commercially reasonable judgment, whether the provisions of Section 12.3
of the Equity Definitions or the provisions of Section Section 9(h)(ii)(A) will
apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may” and the fifth and sixth lines shall be
deleted in their entirety and replaced with the words “effect on the Warrants of
such Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the Warrants”,
and (z) for the avoidance of doubt, the Calculation Agent may determine whether
the relevant Announcement Event has had a material effect on the Transaction
(and, if so, shall adjust the terms of the Transaction accordingly, it being
understood that Dealer shall not be required to make any such adjustment to the
extent that the aggregate economic effect of such Announcement Event and the
related adjustment would adversely impact the fair value to Dealer of the
Transaction taking into account its commercially reasonable Hedge Positions) on
one or more occasions on or after the date of the Announcement Event up to, and
including, the Expiration Date, any Early Termination Date, any date of
cancellation and/or any other date with respect to which the Announcement Event
is cancelled, withdrawn, discontinued or otherwise terminated, as applicable, it
being understood that any adjustment in respect of an Announcement Event shall
take into account any earlier adjustment relating to the same Announcement
Event. An Announcement Event shall be an “Extraordinary Event” for purposes of
the Equity

 

7



--------------------------------------------------------------------------------

   Definitions, to which Article 12 of the Equity Definitions is applicable.

Announcement Event:

   (i) The public announcement by any entity of (x) any transaction or event
that is reasonably likely to be completed (as determined by the Calculation
Agent taking into account the effect of such announcement on the market for the
Shares and/or options on the Shares) and, if completed, would constitute a
Merger Event or Tender Offer (y) any potential acquisition or disposition by
Issuer and/or its subsidiaries where the aggregate consideration exceeds 25% of
the market capitalization of Issuer as of the date of such announcement (an
“Acquisition Transaction”) or (z) the bona fide (as determined by the
Calculation Agent taking into account the effect of such announcement on the
market for the Shares and/or options on the Shares) intention to enter into a
Merger Event, Tender Offer or Acquisition Transaction, (ii) the public
announcement by Issuer of an intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that includes a Merger Event
or Tender Offer or an Acquisition Transaction or (iii) any subsequent public
announcement by the relevant entity making such previous announcement or Issuer
(or a subsidiary thereof) of a change to a transaction or intention that is the
subject of an announcement of the type described in clause (i) or (ii) of this
sentence (including, without limitation, a new announcement, whether or not by
the same party, relating to such a transaction or intention or the announcement
of a withdrawal from, or the abandonment or discontinuation of, such a
transaction or intention), as determined by the Calculation Agent. For the
avoidance of doubt, the occurrence of an Announcement Event with respect to any
transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” the remainder of the definition of
“Merger Event” in Section 12.1(b) of the Equity Definitions following the
definition of “Reverse Merger” therein shall be disregarded.

Modified Calculation Agent Adjustment:

   If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Company being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Company and the issuer of the Shares shall, prior to
the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as requested by Dealer that Dealer has determined, in its reasonable
discretion, to be reasonably necessary or appropriate to allow Dealer to
continue as a party to the Transaction, as adjusted under Section 12.2(e)(i) of
the

 

8



--------------------------------------------------------------------------------

   Equity Definitions, and to preserve its hedging or hedge unwind activities in
connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer;
provided that such policies and procedures have been adopted by Dealer in good
faith and are generally applicable in similar situations and applied in a
non-discriminatory manner), and if such conditions are not met or if the
Calculation Agent determines that no adjustment that it could make under
Section 12.2(e)(i) of the Equity Definitions will produce a commercially
reasonable result, then the consequences set forth in Section 12.2(e)(ii) of the
Equity Definitions shall apply.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

         “, provided that any such inability that occurs solely due to the
deterioration of the

 

9



--------------------------------------------------------------------------------

  

creditworthiness of the Hedging Party shall not be deemed a Hedging Disruption.
For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Not applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   100 basis points

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   0 basis points until October 15, 2024 and 25 basis points thereafter.

Hedging Party:

   For all applicable Additional Disruption Events, Dealer. The Hedging Party
shall at all times act in good faith and in a commercially reasonable manner;
provided that nothing herein shall limit or alter, or be deemed to limit or
alter, the ability of Dealer (whether acting as Dealer, the Hedging Party, the
Determining Party or the Calculation Agent) to hedge its obligations under the
Transaction in a manner it deems appropriate, as determined by Dealer in its
sole discretion. The parties agree that they will comply with the provisions set
forth under “Calculation Agent” below (as though references to the “Calculation
Agent” therein were deemed to refer to the “Hedging Party” for such purpose).

Determining Party:

   For all applicable Extraordinary Events, Dealer, provided that all
calculations, adjustments, specifications, choices and determinations by the
Determining Party shall be made in good faith and in a commercially reasonable
manner. The parties agree that they will comply with the provisions set forth
under “Calculation Agent” below (as though references to the “Calculation Agent”
therein were deemed to refer to the “Determining Party” for such purpose).

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

 

10



--------------------------------------------------------------------------------

Additional Acknowledgments:

   Applicable

4.      Calculation Agent.

   Dealer. Following any determination or calculation by the Calculation Agent
hereunder, upon a request by Counterparty, the Calculation Agent shall promptly
(but in any event within three Scheduled Trading Days) provide to Counterparty
by e-mail to the e-mail address provided by Counterparty in such request a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such determination
or calculation (including any assumptions used in making such determination or
calculation), it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary or confidential models used by it for such
determination or calculation or any information that may be proprietary or
confidential or subject to an obligation not to disclose such information.

5.      Account Details.

(a)    Account for payments to Company:

 

To be provided.

 

Account for delivery of Shares from Company:

 

To be provided.

 

(b)    Account for payments to Dealer:

 

To be provided.

 

Account for delivery of Shares to Dealer:

 

To be provided.

6.      Offices.

 

(a)    The Office of Company for the Transaction is: Inapplicable, Company is
not a Multibranch Party.

 

(b)    The Office of Dealer for the Transaction is: Toronto

 

7.      Notices.

 

(a)    Address for notices or communications to Company:

 

Air Transport Services Group, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

Attention: Joseph E. Roux, Director Treasury

Telephone No.: (937) 366-2094

Email: joe.roux@atsginc.com

 

11



--------------------------------------------------------------------------------

  (b) Address for notices or communications to Dealer:

Bank of Montreal

250 Yonge St., 10th

Toronto, Ontario M5B 2L7

Attention: Head, Derivative Operations

Telephone: 416-552-7809

Facsimile: 416-552-7905

With a copy to:

Bank of Montreal

100 King St W., 20th Floor

Toronto, Ontario M5X 1A1

Attention: Associate General Counsel, Derivatives Legal Group

Facsimile: 416-956-2318

 

8. Representations and Warranties of Company.

Company represents and warrants to Dealer on the date hereof, on and as of the
Premium Payment Date and, in the case of the representations in Section 8(d), at
all times until termination of the Transaction, that:

 

  (a) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will conflict with or result
in a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

  (d) A number of Shares equal to the Maximum Number of Shares (the “Warrant
Shares”) have been reserved for issuance by all required corporate action of
Company. The Warrant Shares have been duly authorized and, when delivered
against payment therefor (which may include Net Share Settlement in lieu of
cash) and otherwise as contemplated by the terms of the Warrants following the
exercise of the Warrants in accordance with the terms and conditions of the
Warrants, will be validly issued, fully-paid and non-assessable, and the
issuance of the Warrant Shares will not be subject to any preemptive or similar
rights.

 

12



--------------------------------------------------------------------------------

  (e) Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (f) Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (g) Company is not, on the date hereof (and any date on which this
representation and warranty is required to be repeated, as applicable), in
possession of any material non-public information with respect to Company or the
Shares.

 

  (h) To Company’s actual knowledge, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

  (i) Company (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million. Company will notify Dealer if the immediately
preceding statement contained in this Section 8(i) ceases to be true.

 

  (j) Prior to the Trade Date, Company shall deliver to Dealer a resolution of
Company’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request. Based on such
resolutions, neither Dealer nor any of its affiliates shall be subject to the
restrictions under Section 203 of the Delaware General Corporation Law as an
“interested stockholder” of Company by virtue of (A) its role as initial
purchaser of, or market-maker in, Company’s convertible senior notes due 2024,
(B) its entry into the Transaction and/or (C) any hedging transactions in
Company’s securities in connection with the Transaction.

 

  (k) Without limiting the generality of Section 13.1 of the Equity Definitions,
Company acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements).

 

  (l) On the Trade Date and the Premium Payment Date (A) the assets of Company
at their fair valuation exceed the liabilities of Company, including contingent
liabilities, (B) the capital of Company is adequate to conduct the business of
Company and (C) Company has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature

 

  (m) Company understands that notwithstanding any other relationship between
Company and Dealer and its affiliates, in connection with this Transaction and
any other over-the-counter derivative transactions between Company and Dealer or
its affiliates, Dealer or its affiliates is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.

 

  (n) Company shall not take any action to decrease the number of Available
Shares (as defined below) below the Maximum Number of Shares.

 

13



--------------------------------------------------------------------------------

9. Other Provisions.

 

  (a) Opinions. Company shall deliver to Dealer an opinion of counsel, dated as
of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (e) of this Confirmation (except as to whether this Confirmation
constitutes Company’s valid and binding obligation or is enforceable in
accordance with its terms); provided that any such opinion of counsel may
contain customary exceptions and qualifications. Delivery of such opinion to
Dealer shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.

 

  (b) Repurchase Notices. Company shall on or prior to the date that is one
Scheduled Trading Day following any date on which Company obtains actual
knowledge that it has effected any repurchase of Shares, promptly give Dealer a
written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares as determined on
such day is (i) less than 54.2 million (in the case of the first such notice) or
(ii) thereafter more than 4.1 million less than the number of Shares included in
the immediately preceding Repurchase Notice; provided that such notice shall be
delivered prior to the opening or after the close of the regular trading session
for the Shares on the Exchange. Company agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and reasonable expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, in each case as a result of Company’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person, such
Indemnified Person shall promptly notify Company in writing, and Company, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Company may designate in such proceeding and shall pay the reasonable fees and
expenses of such counsel related to such proceeding. Company shall not be liable
for any settlement of any such proceeding effected without its written consent,
but if settled with such consent or if there be a final judgment for the
plaintiff, Company agrees to indemnify any Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. Company shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any such proceeding that is pending or threatened in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Company under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c)

Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than the
distribution of up to USD $258,750,000 of 1.125%

 

14



--------------------------------------------------------------------------------

  Convertible Senior Notes due 2024. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

  (d) No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any wholly owned direct or
indirect subsidiary of Dealer or any nationally recognized dealer in
over-the-counter corporate equity derivatives; provided that, under the
applicable law effective on the date of such assignment, (1) Company will not,
as a result of such transfer or assignment, be required to pay the transferee or
assignee on any payment date an amount under Section 2(d)(i)(4) of the Agreement
greater than the amount that Company would have been required to pay to Dealer
in the absence of such transfer or assignment; and (2) Company will not, as a
result of such transfer or assignment, receive from the transferee or assignee
on any payment date an amount under Section 2(d)(i)(4) of the Agreement that is
less than the amount that Company would have received from Dealer in the absence
of such transfer or assignment. If at any time at which (A) the Section 16
Percentage exceeds 8.0%, (B) the Warrant Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Warrants to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists. In the event that
Dealer so designates an Early Termination Date with respect to a Terminated
Portion, a payment shall be made pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants underlying the Terminated Portion, (2) Company were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9.(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Warrant Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Warrants and the Warrant
Entitlement and (2) the aggregate number of Shares underlying any other warrants
purchased by Dealer from Company, and (B) the denominator of which is the number
of Shares outstanding. The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under Section 203
of the Delaware General Corporation Law or any other law, rule, regulation,
regulatory order or organizational documents or contracts of Company that are,
in each case, applicable to ownership of Shares (“Applicable Restrictions”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could

 

15



--------------------------------------------------------------------------------

  give rise to reporting or registration obligations or other requirements
(including obtaining prior approval from any person or entity) of a Dealer
Person, or could result in an adverse effect on a Dealer Person, under any
Applicable Restriction, as determined by Dealer in its reasonable discretion,
minus (B) 1% of the number of Shares outstanding. Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing Dealer to
purchase, sell, receive or deliver any Shares or other securities, or make or
receive any payment in cash, to or from Company, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Company solely to the extent of any such performance.

 

  (f) [Reserved].

 

  (g) [Reserved].

 

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with “an” in the fifth
line thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(provided that, solely in the case of a
subdivision or combination of the relevant Shares pursuant to
Section 11.2(e)(i), a dividend or distribution of the relevant Shares pursuant
to Section 11.2(e)(ii)(A) and a call by Issuer of the relevant Shares pursuant
to Section 11.2(e)(ii)(iv), no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares but, for the avoidance of doubt, in the case of any other
Potential Adjustment Event, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
word “a material”; and adding the phrase “or Warrants” at the end of the
sentence.

 

  (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii) (1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

16



--------------------------------------------------------------------------------

  (y) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 

  (A) A “person” or “group” within the meaning of Section 13(d)(3) of the
Exchange Act, other than Company or its wholly owned subsidiaries, files a
Schedule TO or any other schedule, form or report with the SEC disclosing that
such person or group has become the direct or indirect “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of the common equity of Company
representing more than 50% of the voting power of such common equity.

 

  (B) The consummation of: (1) any sale, lease or other transfer, in one
transaction or a series of related transactions, of all or substantially all of
the assets of the Company and its subsidiaries, taken as a whole, to any person;
or (2) any transaction or series of related transactions in connection with
which (whether by means of merger, consolidation, share exchange, combination,
reclassification, recapitalization, acquisition, liquidation or otherwise) all
of the Shares are exchanged for, converted into, acquired for, or constitutes
solely the right to receive, other securities, cash or other property.

Notwithstanding the foregoing, any transaction or transactions set forth in
clause (A) above and/or this clause (B) shall not constitute an Additional
Termination Event if (x) at least 90% of the consideration received or to be
received by holders of the Shares, excluding cash payments for fractional Shares
or pursuant to dissenters’ rights, in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors) or will be so listed or
quoted when issued or exchanged in connection with such transaction or
transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration.

 

17



--------------------------------------------------------------------------------

  (C) [Reserved].

 

  (D) A default by the Company or any of its subsidiaries with respect to any
one or more mortgages, agreements or other instruments under which there is
outstanding, or by which there is secured or evidenced, any indebtedness for
money borrowed of at least $20,000,000 (or its foreign currency equivalent) in
the aggregate of the Company or any of its subsidiaries, whether such
indebtedness exists as of the Premium Payment Date or is thereafter created,
where such default: (x) constitutes a failure to pay the principal of, or
premium or interest on, any of such indebtedness when due and payable at its
stated maturity, upon required repurchase, upon declaration of acceleration or
otherwise; or (y) results in such indebtedness becoming or being declared due
and payable before its stated maturity.

 

  (E) One or more final judgments being rendered against the Company or any of
its subsidiaries for the payment of at least $15,000,000 (or its foreign
currency equivalent) in the aggregate (excluding any amounts covered by
insurance), where such judgment is not discharged or stayed within 60 days after
(i) the date on which the right to appeal the same has expired, if no such
appeal has commenced; or (ii) the date on which all rights to appeal have been
extinguished.

 

  (F) Dealer reasonably determines, based on the advice of counsel, that hedging
its exposure with respect to the Transaction in the public market without
registration under the Securities Act would raise material risks under
applicable securities laws or regulatory or self-regulatory requirements.

 

  (G) On any day during the period from and including the Trade Date, to and
including the final Expiration Date, (I) the Notional Unwind Shares (as defined
below) as of such day exceeds a number of Shares equal to 60% of the Maximum
Number of Shares, or (II) Company makes a public announcement of any transaction
or event that, in the reasonable opinion of Dealer would, upon consummation of
such transaction or upon the occurrence of such event, as applicable, and after
giving effect to any applicable adjustments hereunder, cause the Notional Unwind
Shares immediately following the consummation of such transaction or the
occurrence of such event to exceed a number of Shares equal to 60% of the
Maximum Number of Shares. The “Notional Unwind Shares” as of any day is a number
of Shares equal to (1) the amount that would be payable pursuant to Section 6 of
the Agreement (determined as of such day as if an Early Termination Date had
been designated in respect of the Transaction and as if Company were the sole
Affected Party and the Transaction were the sole Affected Transaction), divided
by (2) the Settlement Price (determined as if such day were a Valuation Date).
For the purposes of this clause (G), the Notional Unwind Shares shall be deemed
to include the “Notional Unwind Shares” (as defined in the Other Warrant
Confirmation) and the terms set forth above for determining the Notional Unwind
Shares shall apply mutatis mutandis for the purposes of determining the
“Notional Unwind Shares” under the Other Warrant Confirmation.

 

  (i) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. The provisions of
Section 2(c) of the Agreement shall not apply to the Transaction. Each party
waives any and all rights it may have to set-off delivery or payment obligations
it owes to the other party under the Agreement and the Transaction against any
delivery or payment obligations owed to it by the other party under any other
agreement between the parties hereto, by operation of law or otherwise.

 

18



--------------------------------------------------------------------------------

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. (i) If (a) an Early Termination Date (whether as a result
of an Event of Default or a Termination Event) occurs or is designated with
respect to the Transaction or (b) the Transaction is cancelled or terminated
upon the occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Company’s control, or (iii) an Event of Default in which
Company is the Defaulting Party or a Termination Event in which Company is the
Affected Party other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case that
resulted from an event or events outside Company’s control), and if Company
would owe any amount to Dealer pursuant to Section 6(d)(ii) of the Agreement or
any Cancellation Amount pursuant to Article 12 of the Equity Definitions (any
such amount, a “Payment Obligation”), then Company shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Company gives irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8.(g) as of the date of such election and (c) Dealer agrees, in its sole
discretion, to such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable, subject to Section 9.(k)(i) below, in
satisfaction, subject to Section 9.(k)(ii) below, of the relevant Payment
Obligation, in the manner reasonably requested by Dealer free of payment. Share
Termination Delivery Property:    A number of Share Termination Delivery Units,
as calculated by the Calculation Agent, equal to the relevant Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the amount of Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price (without giving effect to any discount pursuant to Section 9.(k)(i)).
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means. In the
case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in Section 9.(k)(i) below,
the Share Termination Unit Price shall be determined by the

 

19



--------------------------------------------------------------------------------

   discounted price applicable to such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in Section 9.(k)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9.(k)(i). Share Termination Delivery Unit:    One Share or, if the
Shares have changed into cash or any other property or the right to receive cash
or any other property as the result of a Nationalization, Insolvency or Merger
Event (any such cash or other property, the “Exchange Property”), a unit
consisting of the type and amount of Exchange Property received by a holder of
one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event. If such Nationalization, Insolvency
or Merger Event involves a choice of Exchange Property to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash. Failure to Deliver:    Inapplicable Other applicable
provisions:    If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

(ii) Notwithstanding anything to the contrary in this Confirmation, any Payment
Obligation under this Confirmation shall, for all purposes, be calculated
without regard to the Maximum Number of Shares, but any deliveries under
Section 9(j)(i) shall be limited to the Maximum Number of Shares as defined in
Section 2 hereof. In the event Company shall not have delivered to Dealer the
full number of Shares or Restricted Shares otherwise deliverable by Company to
Dealer pursuant to the terms of the Transaction because Company has not obtained
Shareholder Approval pursuant to Section 9(q) for the Maximum Number of Shares
to equal two times the product of the Number of Warrants and the Warrant
Entitlement (without regard to the limitations on adjustment set forth in

 

20



--------------------------------------------------------------------------------

the second paragraph opposite the caption “Maximum Number of Shares” in
Section 2) (such deficit, the “Approval Deficit Shares”), Company shall be
continually obligated to deliver, from time to time, Shares or Restricted
Shares, as the case may be, to Dealer until the full number of Approval Deficit
Shares have been delivered pursuant to this Section 9(j)(ii), when, and to the
extent that Company obtains Shareholder Approval; provided that in no event
shall Company deliver any Shares or Restricted Shares to Dealer pursuant to this
Section 9(j)(ii) to the extent that such delivery would cause the aggregate
number of Shares and Restricted Shares delivered to Dealer to exceed the Maximum
Number of Shares as so increased pursuant to Section 9(q).

 

  (k) Registration/Private Placement Procedures. If, in the reasonable opinion
of Dealer, following any delivery of Shares or Share Termination Delivery
Property to Dealer hereunder, such Shares or Share Termination Delivery Property
would be in the hands of Dealer subject to any applicable restrictions with
respect to any registration or qualification requirement or prospectus delivery
requirement for such Shares or Share Termination Delivery Property pursuant to
any applicable federal or state securities law (including, without limitation,
any such requirement arising under Section 5 of the Securities Act as a result
of such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements of similar size, all reasonably acceptable to
Dealer. In the case of a Private Placement Settlement, Dealer shall determine
the appropriate discount to the Share Termination Unit Price (in the case of
settlement of Share Termination Delivery Units pursuant to Section 9.(j) above)
or premium to any Settlement Price (in the case of settlement of Shares pursuant
to Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of such Restricted Shares
to be delivered to Dealer hereunder, which discount or premium, as the case may
be, shall only take into account the illiquidity resulting from the fact that
the Restricted Shares will not be registered for resale and any commercially
reasonable fees and expenses of Dealer (and any affiliate thereof) in connection
with such resale. Notwithstanding anything to the contrary in the

 

21



--------------------------------------------------------------------------------

  Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Exchange Business Day following notice by Dealer to Company of such
applicable discount or premium, as the case may be, and the number of Restricted
Shares to be delivered pursuant to this clause (i). For the avoidance of doubt,
delivery of Restricted Shares shall be due as set forth in the previous sentence
and not be due on the Share Termination Payment Date (in the case of settlement
of Share Termination Delivery Units pursuant to Section 9.(j) above) or on the
Settlement Date for such Restricted Shares (in the case of settlement in Shares
pursuant to Section 2 above).

 

  (ii) If Company elects to settle the Transaction pursuant to this clause (ii)
(a “Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements of similar size, all reasonably acceptable to Dealer. If
Dealer, in its sole reasonable discretion, is not satisfied with such procedures
and documentation Private Placement Settlement shall apply. If Dealer is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Restricted Shares (which, for the avoidance of doubt, shall be (x) the Share
Termination Payment Date in case of settlement in Share Termination Delivery
Units pursuant to Section 9.(j) above or (y) the Settlement Date in respect of
the final Expiration Date for all Daily Number of Warrants) and ending on the
Exchange Business Day on which Dealer completes the sale of all Restricted
Shares in a commercially reasonable manner or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above). If the Payment Obligation exceeds the realized
net proceeds from such resale, Company shall transfer to Dealer by the open of
the regular trading session on the Exchange on the Exchange Business Day
immediately following such resale the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on such day (as if such day was the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares. If Company elects to pay the Additional
Amount in Shares, the requirements and provisions for Registration Settlement
shall apply. This provision shall be applied successively until the Additional
Amount is equal to zero. In no event shall Company deliver a number of
Restricted Shares greater than the Maximum Number of Shares.

 

  (iii)

Without limiting the generality of the foregoing, Company agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Company shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date (or 1 year
from the Trade Date if, at such time, informational requirements of Rule 144(c)
under the Securities Act are not satisfied with respect to Company) has elapsed
in respect of any Restricted Shares delivered to Dealer, Company shall promptly
remove, or cause the transfer agent for such Restricted Shares to remove, any
legends referring to any such restrictions or requirements from such Restricted
Shares upon request by Dealer (or such affiliate of Dealer) to Company or such
transfer agent, without any requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer). Notwithstanding anything to the contrary herein,
to the extent the provisions of Rule 144

 

22



--------------------------------------------------------------------------------

  of the Securities Act or any successor rule are amended, or the applicable
interpretation thereof by the Securities and Exchange Commission or any court
change after the Trade Date, the agreements of Company herein shall be deemed
modified to the extent necessary, in the opinion of outside counsel of Company,
to comply with Rule 144 of the Securities Act, as in effect at the time of
delivery of the relevant Shares or Share Termination Delivery Property.

 

  (iv) If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder and after taking into account any Shares deliverable to
Dealer under the Other Warrant Confirmation, (i) the Section 16 Percentage would
exceed 8.0%, or (ii) the Share Amount would exceed the Applicable Share Limit.
Any purported delivery hereunder shall be void and have no effect to the extent
(but only to the extent) that, after such delivery and after taking into account
any Shares deliverable to Dealer under the Other Warrant Confirmation, (i) the
Section 16 Percentage would exceed 8.0%, or (ii) the Share Amount would exceed
the Applicable Share Limit. If any delivery owed to Dealer hereunder is not
made, in whole or in part, as a result of this provision, Company’s obligation
to make such delivery shall not be extinguished and Company shall make such
delivery as promptly as practicable after, but in no event later than one
Business Day after, Dealer gives notice to Company that, after such delivery,
(i) the Section 16 Percentage would not exceed 8.0%, and (ii) the Share Amount
would not exceed the Applicable Share Limit. For the purposes of this
Section 9(l), any calculations of the Applicable Share Limit shall be without
regard to any restrictions set forth in Article FIFTH of Counterparty’s Amended
and Restated Certificate of Incorporation (or any successor provision thereto).

 

  (m) Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery.

 

  (i)

Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to deliver
a number of Shares greater than the Maximum Number of Shares to Dealer in
connection with the

 

23



--------------------------------------------------------------------------------

  Transaction after taking into account, prior to receipt of the Shareholder
Approval, any Shares deliverable to Dealer under the Other Warrant Confirmation.

 

  (ii) Company represents and warrants to Dealer (which representation and
warranty shall be deemed to be repeated on each day that the Transaction is
outstanding) that the Maximum Number of Shares is equal to or less than the
number of authorized but unissued Shares of Company that are not reserved for
future issuance in connection with transactions in the Shares other than the
Transaction and, prior to receipt of the Shareholder Approval, the “Transaction”
under the Other Warrant Confirmation, on the date of the determination of the
Maximum Number of Shares (such Shares, the “Available Shares”). In the event
Company shall not have delivered to Dealer the full number of Shares or
Restricted Shares otherwise deliverable by Company to Dealer pursuant to the
terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this
Section 9.(p)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9.(p)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

24



--------------------------------------------------------------------------------

  (q) Shareholder Approval.

 

  (i) If, during the term of the Transaction, Company obtains approval from its
shareholders (“Shareholder Approval”), in order to increase the Company’s
authorized number of Shares to cause the Available Shares to be equal to or in
excess of the number of Shares required for the issuance pursuant (x) the
Transaction of a number of Shares equal to two times the product of the Number
of Warrants and the Warrant Entitlement (without regard to the limitations on
adjustment set forth in the second paragraph opposite the caption “Maximum
Number of Shares” in Section 2) and (y) the “Transaction” under the Other
Warrant Confirmation of a number of Shares equal to two times the product of the
“Number of Warrants” and the “Warrant Entitlement” thereunder (without regard to
the limitations on adjustment set forth therein substantially similar to the
adjustments set forth herein in the second paragraph opposite the caption
“Maximum Number of Shares” in Section 2), then upon such Shareholder Approval
and without any further action by either party, (i) the provisions set forth
opposite the caption “Maximum Number of Shares” in Section 2 shall be deemed to
be replaced in their entirety with the phrase “A number of Shares equal to two
times the product of the Number of Warrants and the Warrant Entitlement,” (ii)
the Additional Termination Event set forth in Section 9(h)(ii)(G) shall no
longer be applicable, (iii) the provisions set forth in Section 9(j)(ii) shall
be deleted in their entirety and (iv) the provisions opposite the caption “Share
Delivery Quantity” in Section 2 shall be replaced in their entirety with the
sentence “For any Settlement Date, a number of Shares, as calculated by the
Calculation Agent, equal to the Net Share Settlement Amount for such Settlement
Date divided by the Settlement Price on the Valuation Date for such Settlement
Date.”.

 

  (ii) Company agrees to use its reasonable best efforts to obtain the
Shareholder Approval. For the avoidance of doubt, “reasonable best efforts” for
the purposes of the preceding sentence means that, until the Shareholder
Approval has been obtained, Company will (i) continue to seek to obtain the
Shareholder Approval at each of Company’s regularly scheduled annual shareholder
meetings, (ii) hold at least one special meeting of its shareholders in each
calendar year, beginning with the 2018 calendar year, at which Company will seek
to obtain the Shareholder Approval and (iii) at each such annual meeting or
special meeting, as applicable, put forth such proposal on the official
shareholder voting ballot, with the board of directors of Company recommending
shareholders vote in favor of such proposal and the board of directors
supporting such proposal in the event of any potential opposition.

 

  (r) Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
discretion based on advice of counsel, that such extension is reasonably
necessary or appropriate to preserve commercially reasonably Dealer’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions (but
only if liquidity as of the relevant time is less than the Dealer’s commercially
reasonable expectations of liquidity at such time as of the Trade Date) or to
enable Dealer to effect transactions with respect to Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer; provided that such
policies and procedures have been adopted by Dealer in good faith and are
generally applicable in similar situations and applied in a non-discriminatory
manner; provided further that no such Exchange Business Day or other date of
valuation, payment or delivery may be postponed or added more than 100 Exchange
Business Days after the original Exchange Business Day or other date of
valuation, payment or delivery, as the case may be.

 

  (s)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are

 

25



--------------------------------------------------------------------------------

  senior to the claims of common stockholders of Company in any United States
bankruptcy proceedings of Company; provided that nothing herein shall limit or
shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Company of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

  (t) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (u) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (v) Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (w) Early Unwind. In the event the sale of the “Underwritten Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Company fails to deliver to Dealer opinions of
counsel as required pursuant to Section 9.(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Company under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Company represents and acknowledges to the other
that upon an Early Unwind, all obligations with respect to the Transaction shall
be deemed fully and finally discharged.

 

  (x)

Payment by Dealer. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer

 

26



--------------------------------------------------------------------------------

  owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

 

  (y) Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (z) Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

 

  (aa) Delivery or Receipt of Cash. For the avoidance of doubt, other than
receipt of the Premium by Company, nothing in this Confirmation shall be
interpreted as requiring Company to cash settle the Transaction, except in
circumstances where cash settlement is within Company’s control (including,
without limitation, where Company elects to deliver or receive cash, or where
Company has made Private Placement Settlement unavailable due to the occurrence
of events within its control) or in those circumstances in which holders of
Shares would also receive cash.

 

  (bb) Risk Disclosure Statement. Company represents and warrants that it has
received, read and understands the OTC Options Risk Disclosure Statement
provided by Dealer and a copy of the most recent disclosure pamphlet prepared by
The Options Clearing Corporation entitled “Characteristics and Risks of
Standardized Options”.

 

  (cc) Conduct Rules. Each party acknowledges and agrees to be bound by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

  (dd) Tax Matters.

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Master Agreement, shall not include any
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Master Agreement.

(ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Master Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(iii) Tax documentation. Company shall provide to Dealer a valid U.S. Internal
Revenue Service Form W-9, or any successor thereto, (i) on or before the date of
execution of this Confirmation, (ii) upon reasonable request of Dealer and
(iii) promptly upon learning that any such tax form previously provided by
Company has become obsolete or incorrect. Additionally, Company shall, promptly
upon request by Dealer, provide such other tax forms and documents reasonably
requested by Dealer. Dealer shall provide to Company a valid U.S. Internal
Revenue Service Form W-9 or Form W-8ECI, or any successor thereto, (i) on or
before the date of execution of this Confirmation, (ii) upon reasonable request
of Company and (iii) promptly upon learning that any such tax form previously
provided by Dealer has

 

27



--------------------------------------------------------------------------------

become obsolete or incorrect. Additionally, Dealer shall, promptly upon request
by Company, provide such other tax forms and documents reasonably requested by
Company.

(iv) Tax Representations. Company represents to Dealer that for U.S. federal
income tax purposes it is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of the United States Treasury Regulations) and an “exempt
recipient” (as that term is used in section 1.6049-4(c)(1) of the United States
Treasury Regulations). Dealer represents to Company that for U.S. federal income
tax purposes it is a U.S. taxpayer for any and all activities that are
effectively connected with its U.S. operations and is an exempt recipient under
U.S. Treasury Regulation Section 1.6049-4(c)(1)(ii).

 

28



--------------------------------------------------------------------------------

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Company with respect to the Transaction, by manually signing this Confirmation
or this page hereof as evidence of agreement to such terms and providing the
other information requested herein and immediately returning an executed copy to
Dealer.

 

Very truly yours,

Bank of Montreal

By:

 

/s/ Andrew Henderson

Name:

  Andrew Henderson

Title:

  Associate Director, Derivatives Operations BMO Capital Markets Corp., solely
in its capacity as agent

By:

 

/s/ Nick Stamou

Name:

  Nick Stamou

Title:

  Director, WBPO OTC Derivatives

By:

 

/s/ Brian Riley

Name:

  Brian Riley

Title:

  Director, Equity-Linked Capital Markets

Accepted and confirmed

as of the Trade Date:

 

Air Transport Services Group, Inc. By:  

/s/ W. Joseph Payne

Authorized Signatory Name:   W. Joseph Payne